Merrill Lynch - Alternative Investments LLC 1200 Merrill Lynch Drive (1B) Pennington, New Jersey 08534 Bank of America Corporation November 12, 2012 Michael McTiernan Assistant Director Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 3010 treet, N.W. Washington, D.C. 20549 Re: Ortus Currency FuturesAccess LLC Amendment No. 3 to Registration Statement on Form 10 Filed November 13, 2012 File No. 000-54623 Dear Mr. McTiernan: Merrill Lynch Alternative Investments LLC (“MLAI”), the manager of Ortus Currency FuturesAccesss LLC (the “Fund”), thanks you for your letter of September 21, 2012, providing comment to the above-referenced filing.On behalf of the Fund, MLAI has reviewed the comment and has provided the response below.For your convenience, we have included the comment below in bold with the corresponding response.References to the “Fund” in our response also refer to Ortus Currency GWIM-AI Master Fund as applicable. Use of Proceeds and Cash Management Income, page 7 1. We note your response to comment 1. To the extent 10% or more of the notional amount of forward contracts are with Merrill or UBS, in their capacity as prime brokers, please include a cross-reference to a web site where an investor can view the SEC Exchange Act periodic reports of such prime broker. We would not object to disclosure that clarifies that this information is not incorporated by reference. If in the future you have a 10% concentration with another prime broker, please include similar disclosure in your Exchange Act reports. From the Staff's comment letter dated May 11, 2012, and the above comment, we understand the Staff's primary concern is about the Fund’s exposure to its prime brokers’ credit risk.We would note that the notional amount of a counterparty’s currency forward contracts with a particular broker does not have any relevance to such fund’s exposure to the credit risk of such broker because the credit risk due to forward contract exposure is based on net exposure of the entire forward contract portfolio, with long and short contracts in the same underlying currency off-setting each other, and collateral posted by a prime broker to its fund clients reducing credit risk on a dollar-for-dollar basis.Funds do not buy or own forward contracts which they trade; they only own (or owe) the profit (or loss) generated by the forward contract positions which they take.The net profit on forward positions plus the collateral posted by a fund to establish the position is the net credit exposure of a fund to its prime broker. Mr. Michael McTiernan
